Title: To Thomas Jefferson from David Rittenhouse, 29 December 1792
From: Rittenhouse, David
To: Jefferson, Thomas



Sir
Dec. 29. 1792.

I have inclosed four copies of a bill drawn by the Treasurer of the U.S. on Messrs. W. and J. Willink and Nicho. and Jac. Van Staphorst & Hubbard of Amsterdam for 24,750 current guilders equal to 10,000 Dollars, which you will please to transmit to Mr. Pinckney at London for the purpose of obtaining copper for the mint of the U.S. either from Sweden or elsewhere. The copper to be in sheets not less than one eighth of an inch in thickness, as most suitable for coinage. I am Sir with the most perfect esteem your humble servt

Davd. Rittenhouse. Director of the mint.

